DETAILED ACTION
This final Office action is responsive to amendments filed on September 21st, 2022. Claims 8 and 15 have been previously cancelled. Claims 1, 7, and 14 have been amended. Claims 1-7, 9-14, and 16-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority to a US provisional application serial number 62/857,143, filed on June 4th, 2019.

Response to Amendment
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
With regard to the limitations of claims 1-7, 9-14, and 16-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant's arguments regarding claim rejections under 35 U.S.C 103 filed 9/21/22 have been fully considered but they are not persuasive. 
On pages 8-10 of the provided remarks, Applicant argues that the cited prior art does not disclose the amended claim limitations. Specifically, on page 9, regarding reference Morimura, Applicant argues “there is no teaching of recursively subdividing the quadtree decomposition boxes "until at least one of the geographic area represented by the quadtree decomposition boxes meets a predefined first threshold or the number of payment transactions that occurred in the geographic area meets a predefined second threshold", as recited by the amended claims.” Examiner cites Parks (U.S 8,784,214 B2) to disclose the amended limitation of recursive subdivision until one or the geographic areas meets a predefined first threshold.  
Continuing on pages 9-10 of the provided remarks, Applicant argues regarding Morimura, “there is no overlaying of quadtree boxes on a geographical area, nor is there any mention of transactions that occur in the geographic area represented by the boxes in Morimura.” Examiner asserts that the claims recite, “overlaying the cluster of two-dimensional representations of the further payment transaction data with quadtree decomposition boxes” not “overlaying of quadtree boxes on a geographical area”. Additionally, prior art reference Albrecht (U.S 2019/0057109 A1) was cited to disclose the overlaying of quadtree boxes on a geographical area referencing transactions. Per cited Paragraph 0097 of Albrecht, the workload layers including examples of functionality for which the cloud computing environment may be utilized including transaction processing. Additionally, as cited in Morimura and disclosed in the argued citation, the decomposition method is performed within a sales matrix containing purchase records of consumers as referenced in paragraph 0029. Newly cited Paragraph 0036 additionally discloses the factorization of the sales matrix based on purchase patterns, i.e., the number of purchases made. Examiner cites Parks (U.S 8,784,214 B2) to additionally disclose the amended limitation of decomposing the quadtree decomposition boxes based on a factors that occurred within the geographic area by the quadtree decomposition boxes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora (U.S 2017/0060875 A1) in view of Albrecht (U.S 2019/0057109 A1) in view of Avagyan (U.S 2018/0246943 A1) in view of Morimura (U.S 2017/0178149 A1) in view of Parks (U.S 8,784,214 B2).
Claims 1, 7, and 14
Regarding Claim 1, Arora discloses the following:

A system for dynamically recommending a next object comprising [see at least Paragraph 0105 for reference to the computer system displayed as item 300 in Figure 300 used to facilitate execution of the method for providing travel recommendations; Figure 3 and related text regarding a computer system suitable for use in executing the method for customizing a travel itinerary]
a database for storing payment transaction data of a user, wherein the stored payment transaction data comprises at least one of: a transaction date, a transaction time, a transaction amount, a transaction type, a merchant identification (ID), a merchant type, a payment device type, or a transaction ID [see at least Paragraph 0040 for reference to the database of the payment network server storing data corresponding to each account issued by the issuer and data corresponding to a transaction with examples including Transaction ID, Merchant ID, Merchant Name, MCC/Industry Code, Industry Description, Merchant Country, Merchant Address, Merchant Postal Code, Aggregate Merchant ID; Figure 1 and related text regarding item 109 for reference to ‘a database’] 
an interface for receiving a new payment transaction data of the user [see at least Paragraph 0089 for reference to the transaction data being received at the payment network server; Paragraph 0109 for reference to the computing device including at least one communication interface which allows software and data to be transferred between computing device and external devices via a communication path; Figure 1 and related text regarding the transactions system within which transaction data can be received; Figure 3 and related text regarding item 324 ‘communication interface’]
a processor, being data-accessibly coupled to the database, is configured to execute computer-executable instructions for: receiving the new payment transaction data of the user from the interface [see at least Paragraph 0089 for reference to the transaction data being received at the payment network server; Paragraph 0106 for reference to the computing device containing a processor which is connected to the communication infrastructure; Paragraph 0109 for reference to the computing device including at least one communication interface which allows software and data to be transferred between computing device and external devices via a communication path; Figure 1 and related text regarding the transactions system within which transaction data can be received; Figure 3 and related text regarding item 304 ‘processor’]
retrieving the stored payment transaction data of the user from the database [see at least Paragraph 0090 for reference to a plurality of historical transaction data being retrieved from the payment network server; Paragraph 0092 for reference to historical transaction data that relates to transactions initiated by the account holder before the current transactions being received] 
retrieving further payment transaction data of further users, wherein the further transaction data has similar characteristics to the new payment transaction data of the user [see at least Paragraph 0093 for reference to transaction data that related to the current transaction data being identified; Paragraph 0101 for reference to the current transaction data received including the location at where the goods or services in response to the transaction will be rendered; Paragraph 0102 for reference to additional distinct (or unique) merchants are identified that are located in the vicinity of the location where the goods or services will be rendered according to the current transaction data; Paragraph 0103 for reference to a popularity index for each of these additional merchants is obtained via recommendation-providing Social media platforms] 
generating a recommendation as a function of the new payment transaction data, wherein the recommendation identifies the next object [see at least Paragraph 0095 for reference to the system proposing a customized travel itinerary based on the preferences of the account holder; Paragraph 0104 for reference to as the popularity indexes are obtained each one of the distinct merchants can be ranked and the travel itinerary can be customizes in this order]
While Arora discloses the limitations above, it does not disclose organizing the further payment transaction data as a series of temporally ordered sequences; generating a two-dimensional representation of the retrieved payment transaction data of others; overlaying the two-dimensional representations of the further payment transaction data with quadtree decomposition boxes; decomposing the quadtree decomposition boxes based on a geographic area represented by the quadtree decomposition boxes and a number of payment transactions that occurred within the geographic area represented by  the quadtree decomposition boxes, wherein decomposing the quadtree decomposition boxes includes: recursively subdividing the quadtree decomposition until at least one of the geographic area represented by the boxes meets a predefined first threshold or the number of payment transactions that occurred in the geographic area meets a predefined second threshold; building a distribution data as a function of the decomposed quadtree composition; or mapping the distribution data to the new payment transaction data of the user. 
However, Albrecht discloses the following:
organizing the further payment transaction data as a series of temporally ordered sequences [see at least Paragraph 0032 for reference to search and retrieval process typically involving returning a list of documents or a data set ranked in order of relevance to the query; Paragraph 0069 for reference to the operation filtering spatial-temporal information of the raster data; Figure 2 and related text regarding ‘Temporal Query Optimization’]  
generating a plurality of two-dimensional representations of the further payment transaction data, wherein each of the plurality of two-dimensional representations represents at least one of the further payment transaction data associated with the stored payment transaction data, wherein the plurality of two-dimensional representations forms a cluster of two-dimensional representations [see at least Paragraph 0028 for reference to raster data representing a geographical area as a surface divided into a regular grid of cells; Paragraph 0064 for reference to the data fusing processor generating a raster grid; Paragraph 0069 for reference to the database system generating “vectorized raster data” from a initial geo-references raster data set; Paragraph 0097 for reference to workload layers providing examples of functionality for which the cloud computing environment may be utilized including transaction processing; Figure 4B and related text regarding the raster data vectorization process described by item 410 which leads to vectorized raster data displayed by items 426 and 428; Figure 6A and related text regarding item 622 ‘e.g., 2-dimensional coordinate’ display] 
overlaying the cluster of two-dimensional representations of the further payment transaction data with quadtree decomposition boxes [see at least Paragraph 0068 for reference to the grid system 424 is partitioned according to a tree data structure such as a quadtree data structure, for example, and is assigned latitude coordinates m - 1, m, m + 1, m + 2, etc., and latitude coordinates n , n + 1, n + 2 , etc.; Paragraph 0072 for reference to the database system performing geospatial grid reprojectation which overlays a grid system on the vector data; Figures 4A and 4B and related text regarding the space-time density database system to obtain “vectorized raster data” from geo-fenced raster data; Figure 6A and 6B and related text regarding item 604 displaying item 624 overlaying over the 2-dimensional coordinate points disclosed in item 622]
decomposing the quadtree decomposition boxes based on a geographic area represented by the quadtree decomposition boxes [see at least Paragraph 0068 for reference to the grid system 424 is partitioned according to a tree data structure such as a quadtree data structure, for example, and is assigned latitude coordinates m - 1, m, m + 1, m + 2, etc., and latitude coordinates n, n + 1, n + 2 , etc.; Paragraph 0072 for reference to the grid system is partitioned according to a tree data structure such as a quadtree data structure, for example, and is assigned latitude coordinates m - 1, m, m + 1, m + 2, etc., and latitude coordinates n , n + 1 , n + 2, etc.; Paragraph 0073 for reference to the filtered vector query results are converted into a tree data structure (e.g., quadtree) representation at a set resolution level
building a distribution data as a function of the decomposed quadtree decomposition [see at least Paragraph 0035 for reference to the initial raster data set being analyzed and a raster data solution being generated; Paragraph 0060 for reference to the MapReduce processor being configured to process and generate Big Data sets with a parallel, distributed algorithm on a cluster in which the map process (e.g., algorithm) performs filtering and sorting such as, sorting students into queues, one queue for each name; Figure 4B and related text regarding item 408 ‘Raster Query Result’ which is produced from the spatial-temporal information] 
mapping the distribution data to the new payment transaction data of the user [see at least Paragraph 0070 for reference to the database system implanting various deep learning algorithms to identify scenes, objects, and elements from the raster data set, for example identifying targeted objects from the raster data set; Paragraph 0070 for reference to the system generating a “vectorized raster data” from geo-referenced raster data based on image recognition analysis which represents one or more recognized objects that satisfies an input query]  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the new object recommendation system of Arora to include the two-dimensional representation and mapping process of Albrecht. Doing so would provide a unique data ecosystem that that is capable of extracting geospatial data layered according to both data formats from databases containing vast amounts of data, as stated by Albrecht (Paragraph 0035). 

While the combination of Arora and Albrecht disclose the limitations above, they do not disclose retrieving further payment transaction data of further users, wherein the similar characteristics are based on a function of k-nearest neighbors and a cosine similarity; decomposing the quadtree decomposition boxes based on a geographic area represented by the quadtree decomposition boxes and a number of payment transactions that occurred within the geographic area represented by  the quadtree decomposition boxes, wherein decomposing the quadtree decomposition boxes includes: recursively subdividing the quadtree decomposition until at least one of the geographic area represented by the boxes meets a predefined first threshold or the number of payment transactions that occurred in the geographic area meets a predefined second threshold.
However, Avagyan disclose the following:
retrieving further payment transaction data of further users, wherein the similar characteristics are based on a function of k-nearest neighbors and a cosine similarity [see at least Paragraph 0034 for reference to the transactional data resolution system receiving multiple raw transaction records from multiple data records including financial transaction and informational sources; Paragraph 0053 for reference to a list of candidates being retrieved using K-Nearest Neighbors (KNN); Paragraph 0056 for reference to K-Nearest Neighbor finding the items that are definitely the nearest ones in the feature space relative to the target; Paragraph 0061 for reference to the cosine similarity of N-unit groups being calculated; Paragraph 0073 for reference to the value of features being computed from the cosine similarity; Figure 2 and related text regarding item 210 ‘Receiving multiple raw transaction records from multiple data sources’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the payment transaction retrieval of Arora to include the k-nearest neighbor and cosine technique of Avagyan. Doing so would trade off absolute certainty which amounts to fewer features to compare, which translates into faster comparisons, as stated by Avagyan (Paragraph 0056). 

While the combination of Arora, Albrecht, and Avagyan disclose the limitations above, they do not disclose decomposing the quadtree decomposition boxes based on a geographic area represented by the quadtree decomposition boxes and a number of payment transactions that occurred within the geographic area represented by the quadtree decomposition boxes, wherein decomposing the quadtree decomposition boxes includes: recursively subdividing the quadtree decomposition until at least one of the geographic area represented by the boxes meets a predefined first threshold or the number of payment transactions that occurred in the geographic area meets a predefined second threshold. 
However, Morimura discloses the following:
decomposing the quadtree decomposition boxes based on a number of payment transactions that occurred within the geographic area represented by the quadtree decomposition boxes [see at least Paragraph 0029 for reference to the point of sale data log storing information of each purchase made by a customer, such as receipts and/or purchase records; Paragraph 0033 for reference to the clustering device being configured to assign items to same and/or similar item groups and to consolidate the point of sale data matrix to provide consolidated data; Paragraph 0033 for reference to clustering device may employ a dimension reduction method, such as singular value decomposition (SVD), k-means clustering, and/or any other type of clustering method to reduce the information included in the point of sale data matrix and/or cluster each item into similar items groups; Paragraph 0035 for reference to the factorization within the sales data matrix including the amount of purchase patterns, for example if the amount of purchase patterns in less than five, a representation of the population purchasing from the merchant may not be adequately provided] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the new object recommendation system of Arora to include the decomposition of transactions of Morimura. Doing so would identify related factors associated with purchase patterns to increase effectiveness of marketing activities and/or to increase efficiency of demand chain management, as stated by Morimura (Paragraph 0015). 

While the combination of Arora, Albrecht, Avagyan, and Morimura disclose the limitations above, they do not disclose decomposing the quadtree decomposition boxes based on a geographic area represented by the quadtree decomposition boxes and a number of payment transactions that occurred within the geographic area represented by the quadtree decomposition boxes, wherein decomposing the quadtree decomposition boxes includes: recursively subdividing the quadtree decomposition until at least one of the geographic area represented by the boxes meets a predefined first threshold or the number of payment transactions that occurred in the geographic area meets a predefined second threshold.
However, Parks discloses the following:
decomposing the quadtree decomposition boxes based on a geographic area represented by the quadtree decomposition boxes and a number of payment transactions that occurred within the geographic area represented by the quadtree decomposition boxes [see at least Col 3 lines 28-30 for reference to a quadtree being hierarchical spatial data structures that use rectangular grids which can be based, e.g., on latitude and longitude; Col 3 lines 61-67 for reference to the world being partitioned into regions and sub-regions using e.g., quadtree hierarchical spatial data structure; Col 4 lines 3-5 for reference to the sub-regions being further divided until a desired level of granularity is achieved; Examiner notes the ‘level of granularity’ as broad and encompassing of ‘number of payment transactions’] 
decomposing the quadtree decomposition boxes includes: recursively subdividing the quadtree decomposition until at least one of the geographic area represented by the boxes meets a predefined first threshold or the number of payment transactions that occurred in the geographic area meets a predefined second threshold [see at least Col 3 lines 32-39 for reference to quadtrees being partitioned in a two-dimensional space by recursively subdividing into four quadrants or regions in which they decompose into adaptable cells with a maximum capacity; Col 4 lines 3-5 for reference to the sub-regions being further divided until a desired level of granularity is achieved; Col 4 lines 8-14 for reference to the system determining whether or not a sub-region is partitioned into several smaller sub-regions may be based on a given sub-regions population density, for example, a sub-region encompassing an entire county in Montana my not be further divided because its scarce population density falls below a maximum threshold; Figure 2 and related text regarding the partitioned world into sub-regions using quadtree decomposition] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the new object recommendation system of Arora to include the quadtree decomposition until a threshold of Parks. Doing so would allow one to easily transition between smaller sub-regions and larger sub-regions or regions by moving up and down the hierarchy, as stated by Parks (Col 4 lines 18-20).

Claims 7 and 14 
While Arora discloses the limitations above, it does not disclose assigning a plurality of vectors embedding data to each of the stored payment transaction data, wherein each of the plurality of vectors represents at least one of the further payment transaction data associated with the stored payment transaction data, wherein the plurality of vectors comprises a cluster of vectors.
Regarding Claim 7, Albrecht discloses the following:
assigning a plurality of vectors embedding data to each of the stored payment transaction data, wherein each of the plurality of vectors represents at least one of the further payment transaction data associated with the stored payment transaction data, wherein the plurality of vectors comprises a cluster of vectors [see at least Paragraph 0064 for reference to raster cells containing vector objects (e. g., points, lines, boundary shapes, etc.) are identified, and the contained vector objects are assigned the coordinates of the given raster cell; Paragraph 0065 for reference to vector data is assigned grid coordinate information based on alignment of one or more raster cells with respect to a vector object, or portion of the vector object; Paragraph 0068 for reference to the database system geospatial grid reprojection which overlays a grid system 424 on the pixels 422a - 422n as shown in operation and the pixels 422a - 422n are assigned a value based on their alignment with the grid system; Paragraph 0068 for reference to the grid system 424 is partitioned according to a tree data structure such as a quadtree data structure, for example, and is assigned latitude coordinates m - 1, m, m + 1, m + 2, etc., and latitude coordinates n, n + 1, n + 2 , etc.; Paragraph 0069 for reference to the database system generating “vectorized raster data” from a initial geo-references raster data set; Figure 4B and related text regarding the raster data vectorization process described by item 410 which leads to vectorized raster data displayed by items 426 and 428]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the new object recommendation system of Arora to include the assigning of vector data of Albrecht. Doing so would provide a unique data ecosystem that that is capable of extracting geospatial data layered according to both data formats from databases containing vast amounts of data, as stated by Albrecht (Paragraph 0035).
Claim 2, 11, and 18
While the combination of Arora, Albrecht, Avagyan, Morimura, and Parks disclose the limitations above, regarding Claim 2, Arora discloses the following:
the similar characteristics comprises at least one of the following: merchant ID, merchant zip code, user zip code, merchant type, and transaction type [see at least Paragraph 0094 for reference to the database contains a list of merchants, their corresponding locations (e.g. postal address and/or latitude/longitude) and their industry-types may be obtained; Paragraph 0101 for reference to the current transaction data received including the location at where the goods or services in response to the transaction will be rendered; Paragraph 0102 for reference to additional distinct (or unique) merchants are identified that are located in the vicinity of the location where the goods or services will be rendered according to the current transaction data]
Claim 3, 12, and 19
While the combination of Arora, Albrecht, Avagyan, Morimura, and Parks disclose the limitations above, Arora does not disclose the distribution data comprises classes within the distribution data with corresponding proportions.
Regarding Claim 3, Albrecht discloses the following:
the distribution data comprises classes within the distribution data with corresponding proportions [see at least Paragraph 0035 for reference to the initial raster data set being analyzed and a raster data solution being generated; Paragraph 0060 for reference to the MapReduce processor being configured to process and generate Big Data sets with a parallel, distributed algorithm on a cluster in which the map process (e.g., algorithm) performs filtering and sorting such as, sorting students into queues, one queue for each name; Figure 4B and related text regarding item 408 ‘Raster Query Result’ which is produced from the spatial-temporal information]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the new object recommendation system of Arora to include the distribution data of Albrecht. Doing so would provide a unique data ecosystem that that is capable of extracting geospatial data layered according to both data formats from databases containing vast amounts of data, as stated by Albrecht (Paragraph 0035).
Claims 4 and 16 
While the combination of Arora, Albrecht, Avagyan, Morimura, and Parks disclose the limitations above, regarding Claim 4, Arora discloses the following:
the next object comprises a travel itinerary [see at least Paragraph 0095 for reference to the system proposing a customized travel itinerary based on the preferences of the account holder; Paragraph 0104 for reference to as the popularity indexes are obtained each one of the distinct merchants can be ranked and the travel itinerary can be customizes in this order]
Claims 5, 9, and 16
While the combination of Arora, Albrecht, Avagyan, Morimura, and Parks disclose the limitations above, regarding Claim 5, Arora discloses the following:
the travel itinerary comprises a potential destination [see at least Paragraph 0095 for reference to the system proposing a customized travel itinerary based on the preferences of the account holder which includes places that the account holder may visit, dining options that the account holder may dine at and/or activities that the account holder may do]
Claims 6, 10, and 17
While the combination of Arora, Albrecht, Avagyan, Morimura, and Parks disclose the limitations above, regarding Claim 6, Arora discloses the following:
the travel itinerary comprises a point-of-interest [see at least Paragraph 0095 for reference to the system proposing a customized travel itinerary based on the preferences of the account holder which includes places that the account holder may visit, dining options that the account holder may dine at and/or activities that the account holder may do]
Claims 13 and 20
While the combination of Arora, Albrecht, Avagyan, Morimura, and Parks disclose the limitations above, the vector comprises a two-dimensional representation for each of the retrieved payment transaction data.
Regarding Claim 13, Albrecht discloses the following:
the vector comprises a two-dimensional representation for each of the retrieved payment transaction data [see at least Paragraph 0029 for reference to vector data representing data in a geographical area using points, lines, and polygons; Paragraph 0097 for reference to workload layers providing examples of functionality for which the cloud computing environment may be utilized including transaction processing; Figure 6A and related text regarding item 622 ‘e.g., 2-dimensional coordinate’ display] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the new object recommendation system of Arora to include the vector composition of Albrecht. Doing so would provide a unique data ecosystem that that is capable of extracting geospatial data layered according to both data formats from databases containing vast amounts of data, as stated by Albrecht (Paragraph 0035).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DOCUMENT ID
INVENTOR(S)
TITLE
US 8,627,488 B2
Cormode et al.
Method and Apparatus to anonymize a dataset of spatial data
US 2015/0332414 A1
Unser et al.
SYSTEM AND METHOD FOR PREDICTING  ITEMS PURCHASED BASED ON TRANSACTION DATA
US 2007/0192254 A1
Hinkle, William
MULT-PROCESSING FINANCIAL TRANSACTION PROCESSING SYSTEM


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683